Copyright 3D Systems Corporation All Rights Reserved 2 2 2 Participants Stacey Witten Coordinator, Investor Relations Abe Reichental President & Chief Executive Officer Damon Gregoire Senior Vice President & Chief Financial Officer Bob Grace Vice President & General Counsel Copyright 3D Systems Corporation All Rights Reserved 3 3 Welcome Webcast Viewers To listen to the conference via phone and to ask questions during our Q&A session, please dial: 1-888-336-3485 in the United States 1-706-634-0653 from outside the United States Participant Code: 81216601 Copyright 3D Systems Corporation All Rights Reserved 4 4 Forward-Looking Statements Certain statements made in this presentation that are not statements of historical or current facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
